Citation Nr: 0421315	
Decision Date: 08/04/04    Archive Date: 08/09/04

DOCKET NO.  02-19 183	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to an increased rating for service-connected 
relaxation, cruciate ligament, left knee with traumatic 
dislocation of patella, currently evaluated at 20 percent.

2.  Entitlement to service connection for a back condition, 
secondary to service-connected left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Hoffman, Associate Counsel


INTRODUCTION

The appellant served on active duty during peacetime from 
June 1956 to March 1960.  This matter comes properly before 
the Board of Veterans' Appeals (Board) on appeal from the 
Department of Veterans Affairs (VA) Regional Office in 
Wichita, Kansas (RO).


FINDINGS OF FACT

1.  The veteran's service-connected left knee disability, 
which includes x-ray evidence of arthritis, is manifested by 
pain, which worsens after exercise, swelling after exercise, 
and stiffness; instability is not shown.

2.  The service-connected left knee disability does not 
result in more than moderate impairment of the knee.  

3.  A chronic back disorder, characterized by pain, weakness, 
stiffness, fatigability and lack of endurance, was first 
manifested many years post service, and the competent medical 
evidence does not link it to the veteran's service-connected 
left knee disorder, or to his military service.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a 
left knee disability have not been met.  38 U.S.C.A. §§ 1155, 
5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 
5003, 5010, 5257 (2003).

2.  A back condition was not incurred in or aggravated by 
active military duty, arthritis may not be presumed to have 
been so incurred, and such a condition is not 


the proximate result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  VA has 
issued regulations to implement the provisions of the VCAA.  
See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  In this case, a VCAA notice letter dated in 
April 2002 was sent to the veteran informing him that VA 
would obtain all service personnel and service medical 
records, VA medical records, and any other medical records 
about which the veteran notified them.  The veteran was 
advised that it was his responsibility to either send medical 
treatment records from his private physician regarding 
treatment for his claimed disabilities, or to provide a 
properly executed release so that VA could request the 
records on his behalf.  The duty to notify the veteran of 
necessary evidence and of responsibility for obtaining or 
presenting that evidence has been fulfilled.  Id.

Third, VA has a duty, in order to assist claimants, to obtain 
evidence needed to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  In this case, the appellant's 
service department medical records are on file, and his VA 
treatment records have been associated with the claims file.  
The veteran was notified of the need for a VA examination, 
and one was accorded him in June 2002.  The veteran was asked 
to advise VA if there was any other information or evidence 
he considered relevant to his claim so that VA could help him 
by getting that evidence.  He was also advised what evidence 
VA had requested, and notified in a statement of the case 
what evidence had been received.  There is no indication that 
any pertinent evidence was not received.  Thus, VA's duty to 
assist has been fulfilled.

Increased Rating for a Left Knee Disability.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4 (2003).  The Rating 
Schedule is primarily a guide in the evaluation of disability 
resulting from all types of diseases and injuries encountered 
as a result of or incident to military service.  The ratings 
are intended to compensate, as far as can practicably be 
determined, the average impairment of earning capacity 
resulting from such diseases and injuries and their residual 
conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1 (2003).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. §§ 
4.1, 4.2, 4.41 (2003).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of any disability present.  38 C.F.R. § 4.2; 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Although the 
regulations do not give past medical reports precedence over 
current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Powell v. West, 13 Vet. App. 31, 34 (1999).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern.  Francisco v. 
Brown, 7 Vet. App. 55 (1994).

Service medical records show that the veteran sought 
treatment for recurrent dislocation of his left patella in 
November 1956.  The veteran reportedly slipped on a piece of 
coal and injured his left knee.  The veteran was treated by 
puncturing the left knee for aspiration of the left knee 
joint.  The veteran's injury occurred in the line of duty.  
Service connection was granted for the veteran's right knee 
disability in July 1962, and was evaluated at 20 percent 
disabling at that time.  The veteran contends that his 
service-connected left knee disability warrants a rating in 
excess of 20 percent.

A private physician's letter dated in May 2002 recounts the 
veteran's subjective medical history regarding the origin of 
his left knee disability, his subjective symptoms, but no 
diagnosis.  The letter indicates that the veteran experienced 
pain, especially while climbing stairs, swelling with 
increased activity, an inability to kneel, and that he walked 
with a slight limp.  Upon examination, the private physician 
noted crepitus on extension and tenderness on the medial 
tibial plateau.

Upon VA examination in June 2002, the veteran reported that 
the pain in his left knee increased when he walks, and that 
he walks three miles, two to three times per week.  The 
veteran also complained of weakness, stiffness and swelling 
after walking.  He also reported, "if he steps the wrong way 
[his left knee] gives way."  The veteran denied locking and 
the use of walking aides.  He stated that he took Vioxx and 
occasionally Tylenol for pain.  The veteran reported that he 
has occasional flare-ups of the left knee, approximately once 
a week, and that these flare-ups tended to last all day and 
sometimes through the night.  Rest and medication alleviate 
the veteran's symptoms.  The veteran reported that he has had 
no episodes of dislocation since the initial episode while in 
service, and that he has had no recurrent subluxation.  The 
examiner noted that although the veteran did not do his own 
mowing, he did repairs around the house, as well as cooking, 
which required standing.  "[The veteran] does do his 
activities of daily living without difficulty."

The examiner reported that a careful and thorough review of 
the claims file was done upon examination of the veteran.  
Objective medical evidence showed that the veteran's range of 
motion (ROM) of the left knee as zero to 135 degrees of 
flexion and zero to two degrees of extension.  Although his 
pain with extension was zero to two degrees, his pain with 
flexion was zero to 125 degrees, with pain increasing as the 
veteran continued to 135 degrees.  The examiner noted the 
veteran's ability to continue to 135 degrees, and further 
noted no real change to ROM or joint function with pain, 
fatigue, weakness, or lack of endurance or repetitive use.

The veteran had 5/5 muscle strength, 2+ reflexes, and a 
negative varus and valgus.  Although the veteran experienced 
increased pain to Lachman's test, the examiner reported, "he 
has good stability."  Likewise for McMurray's test, there 
was increased pain, but good stability.  Objective findings 
showed that the veteran had mild crepitus to flexion and 
extension.  The examination showed no soft tissue swelling, 
effusion, instability, weakness, tenderness, redness, heat, 
abnormal movement, and no guarding of movements.  The 
examiner noted that there were no calluses or skin 
breakdowns, and that the veteran had no abnormal or unusual 
shoe pattern wear, indicating a normal gait.  Further, there 
was no ankylosis.  Inflammatory arthritis was described, with 
pain as constant, worsening with use.

X-ray findings from June 2002 show that the veteran had mild 
sclerotic and degenerative changes of the medial and lateral 
compartments of both knees.  There was no joint effusion and 
no abnormal lucencies present.  The veteran was diagnosed 
with, "[m]ild degenerative arthritis without evident 
instability.  No conclusive evidence except veterans [sic] 
history supports service connection.  Type of work veteran 
did could also cause the mild degenerative changes."

The veteran's service-connected left knee disability has been 
assigned a 20 percent rating under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Code 5257.  This rating 
contemplates moderate recurrent subluxation or lateral 
instability.  A 30 percent rating, the maximum allowed under 
this diagnostic code, is for assignment for severe recurrent 
subluxation or lateral instability.  38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  However, the veteran does not have 
lateral instability, or subluxation.  As such, an increased 
rating under Diagnostic Code 5257 is not warranted.  Id. 

VA has a duty to acknowledge and consider all regulations 
that are potentially applicable through the assertions raised 
in the record.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The veteran's right knee disability could be 
evaluated under Diagnostic Codes 5258 and/or 5259.  However, 
this would require evidence of dislocated semilunar 
cartilage, with frequent episodes of "locking," pain, and 
effusion into the joint, or removal of same.  38 C.F.R. § 
4.71a, Diagnostic Codes 5258, 5259 (2003).  These symptoms 
are not shown by the medical evidence of record, and so 
application of Diagnostic Codes 5258 and/or 5259 is not 
warranted.

A veteran who has arthritis and instability of the knee may 
be rated separately under 38 C.F.R. § 4.71a, Diagnostic Codes 
5003 and 5257 (2003).  See VAOPGCPREC 23-97; 62 Fed. Reg. 
63604 (1997); see also, Esteban v. Brown, 6 Vet. App. 259, 
261 (1994).  Diagnostic Code 5257 provides for evaluation of 
instability of the knee without reference to limitation of 
motion.  The terms of Diagnostic Code 5003, on the other 
hand, refer not to instability, but to x-ray findings and 
limitation of motion "under the appropriate diagnostic codes 
for the specific joint or joints involved."  Where the 
medical evidence shows that a veteran has arthritis of a 
joint and where the diagnostic code applicable to his/her 
disability is not based upon limitation of motion, a separate 
rating for limitation of motion under Diagnostic Code 5003 
may be assigned, but only if there is additional disability 
due to limitation of motion.  See VAOPGCPREC 23-97; 62 Fed. 
Reg. 63604 (1997).  As noted above, a June 2002 x-ray report 
shows mild degenerative arthritis without evident 
instability.  

A non-compensable disability rating under Diagnostic Code 
5260 contemplates limitation of flexion to the leg (knee) to 
60 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260 (2003).  
Disability ratings from 10 to 30 percent may be assigned 
under this diagnostic code for limitation of flexion to 45 
degrees or less.  Id.  This level of disability is not shown 
at present in this case as the veteran's flexion is near-
normal at 135 degrees.  See 38 C.F.R. § 4.71, Plate II 
(2003).  Extension limited to five degrees is rated at zero 
percent disabling, and a limitation to 10 degrees warrants an 
evaluation of 10 percent.  38 C.F.R. § 4.71a, Diagnostic Code 
5261 (2003).  The report shows no limitation of extension.  
See 38 C.F.R. § 4.71, Plate II.  Accordingly, a compensable 
rating under Diagnostic Code 5261 is not warranted.  
Objective medical evidence does not show nonunion, malunion, 
or other marked impairment of the tibia and fibula.  
Accordingly, a rating evaluation under Diagnostic Code 5262 
is not appropriate.  38 C.F.R. § 4.71a, Diagnostic Code 5262 
(2003).

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the United States 
Court of Appeals for Veterans Claims (Court) held that 38 
C.F.R. §§ 4.40, 4.45 (2003) were not subsumed into the 
diagnostic codes under which a veteran's disabilities are 
rated.  Therefore, "functional loss" of a musculoskeletal 
disability must be considered separate from any consideration 
of the veteran's disability under the diagnostic codes.  
DeLuca, 8 Vet. App. at 206.  Functional loss may occur as a 
result of weakness or pain on motion of the affected body 
part.  38 C.F.R. § 4.40.  Factors involved in evaluating, and 
rating, disabilities of the joints include:  weakness; 
fatigability; lack of coordination; restricted or excess 
movement of the joint; or, pain on movement.  38 C.F.R. § 
4.45.  These factors do not specifically relate to muscle or 
nerve injuries independently of each other, but rather, refer 
to overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 8 Vet. App. at 206-07.

It is noted that the veteran asserts that pain in his left 
knee is routinely 9/10, which worsens as he walks or stands 
for long periods.  Again, the veteran walks approximately 
three miles, two to three times per week, and stands to cook, 
as he often does.  The objective medical evidence shows no 
soft tissue swelling, effusion, instability, weakness, 
tenderness, redness, heat, abnormal movement, and no guarding 
of movements.  As such, the symptom of pain alone does not 
warrant a compensable rating under any of the diagnostic 
codes detailed above.  It is important to emphasize that the 
Rating Schedule does not provide a separate rating for pain.  
See Spurgeon v. Brown, 10 Vet. App. 194 (1997).

The Board has considered the veteran's claim for a rating in 
excess of 20 percent for his musculoskeletal disability under 
all appropriate and indicated diagnostic codes.  The 
veteran's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent evaluation for his service-connected left 
knee disability.  Although the Board is required to consider 
the effect of pain when making a rating determination, this 
was considered in the 20 percent disability under the 
provisions of Diagnostic Code 5257, and the functional loss 
of the veteran's left knee due to pain does not rise to a 
level to warrant a rating in excess of 20 percent.  See 
38 C.F.R. § 4.71, Plate II, Diagnostic Codes 5003, 5010, 5257 
(2003); see also DeLuca, 8 Vet. App. 202.


Based on the medical evidence of record, a rating in excess 
of 20 percent is not warranted.  In reaching this decision 
the Board considered the doctrine of reasonable doubt, 
however, as the preponderance of the evidence is against the 
veteran's claim, the doctrine is not for application.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection for a back condition, secondary to a left 
knee disability.

Service connection may be granted for any disability 
resulting from injury or disease contracted in line of duty, 
or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may 
also be granted where evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and still 
has the condition.  38 C.F.R. § 3.303(b).  Service connection 
may also be granted for any disease diagnosed after discharge 
when all of the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  Moreover, in the 
case of arthritis, service connection may be granted if such 
disease is manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1137; 
38 C.F.R. §§ 3.307, 3.309.

There is no evidence associated with the claims file 
indicating that the veteran's back condition was incurred in 
or aggravated by service; nor does the veteran claim that the 
back condition was incurred in or aggravated by service.  As 
such, service connection for the back condition cannot be 
granted on a direct basis.  Nor can arthritis of the spine be 
granted service connection on a presumptive basis.  Although 
medical evidence suggests that degenerative changes of the 
spine were diagnosed in 1999, this was not shown within one 
year subsequent to service discharge.

The medical evidence of record indicates that the veteran 
first complained of back pain in May 1999, nearly forty years 
after separation from active service.  A letter from the 
veteran's employer received by the RO in October 2002 states 
that the veteran "suffered a work-related injury to his 
lower back on 8-23-98."  A private medical letter dated in 
May 1999 indicates a diagnosis of "[m]ultiple level moderate 
to severe degenerative disc disease involving the upper and 
mid thoracic with severe degenerative disc disease of L5-S1.  
Mild degenerative disease of L1-2, L3-4, and L4-5.  Grade I 
spondylolisthesis L4 on L5 probably due to degenerative disc 
disease."

In this case, the veteran contends that his back condition is 
caused by the additional strain incurred by overcompensating 
for the service-connected left knee injury.  In this regard, 
service connection may also be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  Additional 
disabilities resulting from the aggravation of a 
nonservice-connected condition by a service-connected 
condition is also compensable under 38 C.F.R. § 3.310(a).  
Allen v. Brown, 7 Vet. App. 439 (1995).  A private medical 
letter dated in May 2002 indicates that the veteran underwent 
an evaluation by a physical therapist for his back disability 
in May 1999.  The letter also indicates that the veteran had 
multiple level degenerative disc disease and spondylolysis, a 
slight limp, and that favoring his left knee exacerbated the 
back pain.

Upon VA examination of the veteran's back, the veteran 
complained of weakness, stiffness, fatigability, and lack of 
endurance.  The veteran reported these symptoms, as well as 
constant 10/10 pain in his thoracic and lumbar spine, and 
occasional pain in his cervical spine.  As with the veteran's 
left knee disability, rest and medication alleviate these 
symptoms.  As the veteran's thoracic and lumbar pain are at a 
constant 10/10 scale, the severity is not altered with flare-
ups, however, the cervical spine will flare and the veteran 
reports that during these times, the pain will go to 9/10.  
The examiner reports that the veteran experiences no change 
in his functional impairment or ROM; that "he is able to do 
everything he needs to do."

Objective findings show that the veteran's cervical spine had 
ROM of flexion from zero to 30 degrees, extension at zero to 
25 degrees, zero to 45 degrees of bilateral rotation, zero to 
10 degrees of lateral flexion on the left, and zero to 15 
degrees of lateral flexion on the right; the veteran 
experienced no changes with pain.  The ROM of the veteran's 
thoracic and lumbar spine was also not changed with pain, and 
the ROM was as follows:  zero to 10 degrees of rotation right 
and left; zero to 85 degrees of flexion; zero to 25 degrees 
of extension; zero to 15 degrees of lateral right flexion; 
and zero to 20 degrees of lateral left flexion.  The examiner 
observed, "[t]here is no objective evidence of painful 
motion, spasm, weakness or tenderness.  His paraspinal 
muscles, although diminished, are symmetrical."  The 
examiner also noted that there was no evidence of a lack of 
endurance during flare up, nor was there a change in ROM upon 
repetitive use.  Further, there were no postural 
abnormalities or fixed deformity.  It was also noted that 
there were no neurological abnormalities, and that reflexes 
were 2+ both upper and lower extremities.  Muscle strength 
was 5/5.

Multiple X-ray projections of the cervical spine taken in 
June 2002 revealed that the odontoid and lateral masses were 
normal.  Slight narrowing of the C5-6 ands C6-7 disc spaces 
was shown.  Cervical lordosis was well maintained, and 
vascular calcifications in the soft tissues of the right 
lateral neck were identified.  Views of the thoracic spine 
revealed no evidence of scoliosis, but mild anterior spurring 
and degenerative changes without evidence of compression 
deformity or subluxation.  The examiner also noted that there 
were no old radiographs with which to compare the X-rays of 
the veteran's lumbar spine.  Multiple views of the lumbar 
spine were obtained and showed marked degenerative changes 
with joint space narrowing and vacuum phenomena at L5-S1.  
Mild degenerative changes were shown at L4-5 and L4-3, and 
there was slight anterior subluxation of L4 on L5.  
Atherosclerotic calcification of the aorta was noted, and 
sacroiliac joints were patent.

Finally, the examiner diagnosed the veteran as having 
degenerative changes of the cervical, thoracic, and lumbar 
spine.  However, the examiner stated that "[i]n this 
reviewer's opinion, [this diagnosis] is not at least as 
likely to have resulted secondary to his left knee 
disability."  Although the private medical letter dated in 
May 2002 indicates that the veteran's favoring of the left 
knee exacerbated his back pain, the physician did not state 
that the veteran's left knee exacerbated his back disorder, 
nor does the physician offer objective medical rationale to 
support this conclusion.  As such, the comprehensive VA 
examination of June 2002 is more probative than the May 2002 
letter.  Consequently, there is no nexus between any current 
findings of the veteran's back condition, to include 
degenerative joint disease, and his service-connected left 
knee disability.  Accordingly, service connection for a back 
condition, secondary to a left knee disability is not 
warranted.


Finally, as the preponderance of the evidence is against the 
veteran's claim, the doctrine of reasonable doubt is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A rating in excess of 20 percent for relaxation, cruciate 
ligament, left knee with traumatic dislocation of patella, is 
denied.

Service connection for a back condition, secondary to 
service-connected left knee disability, is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



